UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1417


BRENDA A. ROGERS,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00400-JBF-FBS)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda A. Rogers, Appellant Pro Se. Edward C. Tompsett, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, Virginia
Lynn Van Valkenburg, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brenda A. Rogers appeals the district court’s order

accepting      the     recommendation    of    the     magistrate     judge     and

dismissing as untimely her complaint seeking judicial review of

the final decision of the Commissioner of Social Security in

denying her applications for benefits.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the   reasons    stated     by   the   district      court.     See   Rogers     v.

Commissioner of Soc. Sec., No. 2:08-cv-00400-JBF-FBS (E.D. Va.

March 17, 2009).          We dispense with oral argument because the

facts   and    legal    contentions     are   adequately      presented    in   the

materials     before     the   court   and    argument   would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                         2